DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-9 of copending Application No. 16683092 in view of Reznack et al (US 9915727) and Sai et al (EP 2496957).
With respect to claim 1, Application No. 16683092 claims a method for operating a stepped frequency radar system the method (claim 1) comprising: performing stepped frequency scanning across a first frequency range using frequency steps of a first step size (claim 1), the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas (claim 1) wherein the second step size is different from the first step size (claim 1); and performing stepped frequency scanning across a second frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size (claim 1).
With respect to claim 1, Application No. 16683092
Reznack teaches evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) ; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size (col 1, lines 30-35, “The second signal parameters include a second bandwidth and a second step size between signal frequencies”), the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (col 4, line 60-62, “the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame”), each discrete frequency in the stepped frequency scanning is individually and uniquely identified (fig 2a, shows frame A has 140 steps and a step of 55Mhz per step) by a range scale number that is communicated to the RF front-end (col 4, line 51 to col 5 line 6, “the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame” and “The signal processing system 170 is coupled to a display 118 and a timing and control module 175. The display 118 provides an audible and/or a visual alert when an object is detected by the scanner. The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118. The timing and control module provide signals, such as a clock signal and control signals, to the other components of the device“)
It would have been obvious to modify Application No. 16683092 to include evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) ; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal, each discrete frequency in the stepped frequency scanning is individually and uniquely identified by a range scale number that is communicated to the RF front-end because it would focus the range 
With respect to claim 1, Sai teaches the control signals being a time series of frequency-specific digital frequency control signals (claim 1, “The signal processing system 170 is coupled to a display 118 and a timing and control module 175. The display 118 provides an audible and/or a visual alert when an object is detected by the scanner. The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118.a control unit (130) for providing said digital control signals to said second input of said PLL, and a frequency multiplier (127) coupled to said frequency controlled output of said signal source, said frequency multiplier outputting said plurality of discrete, stepped or hopped frequency mm-wave radar signals; The timing and control module provides signals”). It would have been obvious to modify Application No. 16683092 to include the control signals being a time series of frequency-specific digital frequency control signals because it is merely a substitution of a well-known type of control signal to output a stepped frequency radar signals with no new or unexpected results in the transmitted stepped frequency signal.
With respect to claim 2, Application No. 16683092 claims the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (claim 2)
With respect to claim 3, Application No. 16683092 claims the second step size is smaller than the first step size (claim 3). 
With respect to claim 4, Application No. 16683092 claims first frequency range and the second frequency range are in the range of 2 — 6 GHz (claim 7)
With respect to claim 5, Application No. 16683092 claims changing from the second step size to a third step size in response to the data evaluation, wherein the third step size is different from the second step size (claim 8); and  performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-
Application No. 16683092 does not claim evaluating data generated from the stepped frequency scanning across the second frequency range. 
Reznack teaches evaluating data generated from the stepped frequency scanning across the second frequency range (col 8 line 10-15, if the GPR device detects a potential target during Frame A or B, the device can transmit signals according to the parameters of Frame C). It would have been obvious to modify Application No. 16683092 to include evaluating data generated from the stepped frequency scanning across the second frequency range because it would help determine the frequency steps needed to focus the range of the frequency range in which the potential target is identified in frame A or frame B thereby minimizing the false alarm rate.
With respect to claim 6, Application No. 16683092 claims the third step size is smaller than the second step size (claim 9).
This is a provisional nonstatutory double patenting rejection.
Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16683136.
With respect to claim 1, Application No. 16683136 claims a method for operating a stepped frequency radar system the method (claim 1) comprising: performing stepped frequency scanning across a first frequency range using frequency steps of a first step size (claim 1), the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas (claim 1) evaluating data generated from the stepped frequency scanning across the first frequency range (claim 10) ; and changing from the first step size to a second step size in response to the data evaluation (claim 10), wherein the second step size is different from the first step size (claim 10); and performing stepped frequency scanning across a second frequency range using the at least one transmit antenna and the two-
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 11-14 of copending Application No. 16683136 in view of Reznack et al (US 9915727) and Sai et al (EP 2496957).
With respect to claim 1, Application No. 16683136
Application No. 16683136 does not claim evaluating data generated from the stepped frequency scanning across the first frequency range and changing from the first step size to a second step size in response to the data evaluation and the second step size is different from the first step size, the frequency step size is changed from the first step size to the second step size using digital frequency control signals in which each discrete frequency in the stepped frequency scanning is individually and uniquely identified by a range scale number that is communicated to the RF front-end as a time series of frequency-specific digital frequency control signals.
Reznack teaches evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) ; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size and the second step size is different from the first step size (col 1, lines 30-35, The second signal parameters include a second bandwidth and a second step size between signal frequencies). 
It would have been obvious to modify Application No. 16683136 to include evaluating data generated from the stepped frequency scanning across the first frequency range and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size and the second step size is different from the first step size because it would focus the range of the frequency range in which the potential target is identified thereby minimizing the false alarm rate (col 3, lines 38-50).
With respect to claim 2, Application No. 16683136 claims the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (claim 2)
With respect to claim 3, Application No. 16683136
With respect to claim 4, Application No. 16683136 claims first frequency range and the second frequency range are in the range of 2 — 6 GHz (claim 12)
With respect to claim 5, Application No. 16683136 claims the third step size is different from the second step size (claim 13); and performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size and using frequency steps of a third step size (claim 13). 
Application No. 16683136 does not claim evaluating data generated from the stepped frequency scanning across the second frequency range and changing from the second step size to a third step size in response to the data evaluation. 
Reznack teaches evaluating data generated from the stepped frequency scanning across the second frequency range and changing from the second step size to a third step size in response to the data evaluation (col 8 line 10-15, if the GPR device detects a potential target during Frame A or B, the device can transmit signals according to the parameters of Frame C). It would have been obvious to modify Application No. 16683136 to include evaluating data generated from the stepped frequency scanning across the second frequency range and changing from the second step size to a third step size in response to the data evaluation because it would help determine the frequency steps needed to focus the range of the frequency range in which the potential target is identified in frame A or frame B thereby minimizing the false alarm rate.
With respect to claim 6, Application No. 16683136 claims the third step size is smaller than the second step size (claim 14).
With respect to claim 7, Application No. 16683136
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16683136 in view of Reznack et al (US 9915727) and Sai et al (EP 2496957) and Collins (US  3879661). Claim 1 is rejected as described above.  Collins teaches each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale (col 12, lines 25-31, “a digitally controlled oscillator means, responsive to an N bit binary control signal, for producing a rectangular wave-shaped signal having a repetition frequency f.sub.DCO, the value of such frequency stepping through 2.sup.N discrete levels in accordance with the changes in the N bit control signal, each one of the 2.sup.N discrete levels being associated with a successive set”). It would have been obvious to modify Application No. 16683136 in view of Reznack et al (US 9915727) and Sai to include each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale because it is merely a substitution of a well-known type of control signal to output a stepped frequency radar signals with no new or unexpected results in the transmitted stepped frequency signal.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 10 of copending Application No. 17077932 in view of Reznack et al (US 9915727) and Sai et al (EP 2496957).
With respect to claim 1, Application No. 17077932 claims a method for operating a stepped frequency radar system the method (claim 9) comprising: performing stepped frequency scanning across a first frequency range using frequency steps of a first step size (claim 9), the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas (claim 9) evaluating data generated from the stepped frequency scanning across the first frequency range (claim 9) ; and changing from the first step size to a second step size in response to the data evaluation (claim 9), wherein the second step 
With respect to claim 1, Application No. 17077932 does not claim evaluating data generated from the stepped frequency scanning across the first frequency range and changing from the first step size to a second step size in response to the data evaluation, wherein the frequency step size is changed from the first step size to the second step size using digital frequency control signals in which each discrete frequency in the stepped frequency scanning is individually and uniquely identified by a range scale number that is communicated to the RF front-end as a time series of frequency-specific digital frequency control signals.
Reznack teaches evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) ; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size (col 1, lines 30-35, “The second signal parameters include a second bandwidth and a second step size between signal frequencies”), the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (col 4, line 60-62, “the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame”), each discrete frequency in the stepped frequency scanning is individually and uniquely identified (fig 2a, shows frame A has 140 steps and a step of 55Mhz per step) by a range scale number that is communicated to the RF front-end (col 4, line 51 to col 5 line 6, “the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals transmitted during a radar frame” and “The signal processing system 170 is coupled to a display 118 and a timing and control module 175. The display 118 provides an audible and/or a visual alert when an object is detected by the scanner. The timing 
It would have been obvious to modify Application No. 17077932 to include evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal, each discrete frequency in the stepped frequency scanning is individually and uniquely identified by a range scale number that is communicated to the RF front-end because it would focus the range of the frequency range in which the potential target is identified thereby minimizing the false alarm rate (col 3, lines 38-50).
With respect to claim 1, Sai teaches the control signals being a time series of frequency-specific digital frequency control signals (claim 1, “The signal processing system 170 is coupled to a display 118 and a timing and control module 175. The display 118 provides an audible and/or a visual alert when an object is detected by the scanner. The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118.a control unit (130) for providing said digital control signals to said second input of said PLL, and a frequency multiplier (127) coupled to said frequency controlled output of said signal source, said frequency multiplier outputting said plurality of discrete, stepped or hopped frequency mm-wave radar signals; The timing and control module provides signals”). It would have been obvious to modify Application No. 17077932
With respect to claim 2, Application No. 17077932 claims the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (claim 9).
With respect to claim 3, Reznack teaches the second step size is smaller than the first step size (col 8, lines 16-30, a smaller step-size so as to increase the spectral resolution for interrogating the shallow target). It would have been obvious to modify Application No. 17077932 to include the second step size is smaller than the first step size because it would give a finer resolution of anything in the blood stream.
With respect to claim 4, Application No. 17077932 claims first frequency range and the second frequency range are in the range of 2 — 6 GHz (claim 10)
With respect to claim 5, Reznack teaches evaluating data generated from the stepped frequency scanning across the second frequency range (col 8 line 10-15, if the GPR device detects a potential target during Frame A or B, the device can transmit signals according to the parameters of Frame C); changing from the second step size to a third step size in response to the data evaluation, wherein the third step size is different from the second step size (fig 2b shows the step size being different in frame c than frame a); and performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size and using frequency steps of a third step size (fig 2b shows the third step size being used in the third frame item 202). It would have been obvious to modify Application No. 17077932 to include evaluating data generated from the stepped frequency scanning across the second frequency range, changing from the second step size to a third step size in response to the data evaluation, wherein the third step size is different from the second step size and performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size and using frequency steps of a third step size because .
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17077932 in view of Reznack and Sai et al (EP 2496957) and Keaveney et al (US 20120062297). Claim 5 is rejected as described above. Keaveney teaches the third step size is smaller than the second step size (para 56, For example, a first falling step may have a step size FS.sub.1, a second falling step may have a step size FS.sub.2=FS.sub.1/2, a third falling step may have a step size FS.sub.3=FS.sub.2/2=FS.sub.1/4, etc. The first step size FS.sub.1 may be set to reduce the frequency from the end frequency in the ramp to a frequency that is at a midpoint of the end frequency and the start frequency). It would have been obvious to modify Application No. 17077932 in view of Reznack and Sai to include the third step size is smaller than the second step size because it would allow the device to get better resolution from item detected in the second frame.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17077932 in view of Reznack and Sai et al (EP 2496957) and Nikolova et al (US 10229328). Claim 1 is rejected as described above. Nikolova teaches evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon (col 16, line 65 to col 17, line 5 the radiofrequency signal stream can be generated over a range or band of frequencies expected to include self-resonant frequencies associated with a weapon or weapons being detected. For example, the emitted radiofrequency signal stream may have a frequency range of between about 0.5 GHz and about 5 GHz). It would have been Application No. 17077932 to include evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon because it would help identify a foreign object or weapon located inside the blood stream.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17077932 in view of Reznack et al (US 9915727) and Sai et al (EP 2496957) and Collins (US  3879661). Claim 9 is rejected as described above.  Collins teaches each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale (col 12, lines 25-31, “a digitally controlled oscillator means, responsive to an N bit binary control signal, for producing a rectangular wave-shaped signal having a repetition frequency f.sub.DCO, the value of such frequency stepping through 2.sup.N discrete levels in accordance with the changes in the N bit control signal, each one of the 2.sup.N discrete levels being associated with a successive set”). It would have been obvious to modify Application No. 17077932 in view of Reznack et al (US 9915727) and Sai to include each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale because it is merely a substitution of a well-known type of control signal to output a stepped frequency radar signals with no new or unexpected results in the transmitted stepped frequency signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznack et al (US 9915727) in view of Tomich et al (US 8884805) and Sai et al (EP 2496957).
With respect to claim 1, Reznack teaches a method for operating a stepped frequency radar system (col 1, lines 51-54 “CW radar signals and col 1, lines 41-44, “first set of stepped frequency signals), the method comprising: performing stepped frequency scanning across a first frequency range using frequency steps of a first step size (col 1, lines 19-30, a first set of stepped-frequency CW signals having first signal parameters, where the first signal parameters includes a first bandwidth and a first step size between signal frequencies), the stepped frequency scanning performed using at least one transmit antenna and a two-dimensional array of receive antennas (col 4, lines 11-15, The device 104, which may be a handheld stepped-frequency GPR scanner or a CWMD, includes antennas 150 and 155 for transmitting and receiving a stepped-frequency radio frequency signal); evaluating data generated from the stepped frequency scanning across the first frequency range (col 1, lines 25-32,  in response to identifying the indication of the potential target) ; and changing from the first step size to a second step size in response to the data evaluation, wherein the second step size is different from the first step size (col 1, lines 30-35, The second signal parameters include a second bandwidth and a second step size between signal frequencies); and performing stepped frequency scanning across a second frequency range using the at least one transmit antenna (col 4, line 11-15, antennas 150 and 155 for transmitting and receiving a stepped-frequency radio frequency signal )and the two-dimensional array of receive antennas and using frequency steps of the second step size (col 1, lines 33-36, Transmitting the second set of CW signals), the frequency step size is changed from the first step size to the second step size in accordance with a digital frequency control signal (col 4, line 60-62, the processing system 165 cooperates with the transmitter 160 to control parameters of the RF signals 
With respect to claim 1, Reznack does not teach the receiver being a 2 dimensional array. Tomich teaches the receiver being a 2 dimensional array (fig 3, item 130 show a 2 dimensional array of radar systems 112). It would have been obvious to modify Reznack to include the receiver being a 2 dimensional array because it is substitution of the well-known multiple receivers of Reznack to the 2 dimensional array of Tomich with no new or unexpected results.
With respect to claim 1, Reznack does not teach the control signals being a time series of frequency-specific digital frequency control signals. Sai teaches the control signals being a time series of frequency-specific digital frequency control signals (claim 1, “The signal processing system 170 is coupled to a display 118 and a timing and control module 175. The display 118 provides an audible and/or a visual alert when an object is detected by the scanner. The timing and control module 175 may be connected to the transmitter 160, the receiver 165, the signal processor 170, and the display 118.a control unit (130) for providing said digital control signals to said second input of said PLL, and a frequency multiplier (127) coupled to said frequency controlled output of said signal source, said frequency multiplier outputting said plurality of discrete, stepped or hopped frequency mm-wave radar signals; The timing and Reznack to include the control signals being a time series of frequency-specific digital frequency control signals because it is merely a substitution of a well-known type of control signal to output a stepped frequency radar signals with no new or unexpected results in the transmitted stepped frequency signal.
With respect to claim 3, Reznack teaches the second step size is smaller than the first step size (col 8, lines 16-30, a smaller step-size so as to increase the spectral resolution for interrogating the shallow target). 
With respect to claim 4, Reznack teaches first frequency range and the second frequency range are in the range of 2 — 6 GHz (col 8, lines 62-67, The signals of Frame B range in frequency from 2.2 GHz (point 210) to 5.0 GHz (point 212), with a step size of 20 MHz between each signal. The frequency band from 2.2 GHz to 5.0 GHz may be selected for the target interrogation mode).
With respect to claim 5, Reznack teaches evaluating data generated from the stepped frequency scanning across the second frequency range (col 8 line 10-15, if the GPR device detects a potential target during Frame A or B, the device can transmit signals according to the parameters of Frame C); changing from the second step size to a third step size in response to the data evaluation, wherein the third step size is different from the second step size (fig 2b shows the step size being different in frame c than frame a); and performing stepped frequency scanning across the third frequency range using the at least one transmit antenna and the two-dimensional array of receive antennas and using frequency steps of the second step size and using frequency steps of a third step size( fig 2b shows the third step size being used in the third frame item 202).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznack in view of Tomich and Sai as applied to claim 5 above, and further in view of Keaveney et al (US 20120062297). Keaveney teaches the third step size is smaller than the second step size (para Reznack in view of Tomich and Sai to include the third step size is smaller than the second step size because it would allow the device to get better resolution from item detected in the second frame.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznack in view of Tomich and Sai as applied to claim 5 above, and further in view of Nikolova et al (US 10229328). Nikolova teaches evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon (col 16, line 65 to col 17, line 5 At 102, the radiofrequency transmitter 12 can emit a radiofrequency signal stream into a region of interest. As mentioned above, the radiofrequency signal stream can be generated over a range or band of frequencies expected to include self-resonant frequencies associated with a weapon or weapons being detected. For example, the emitted radiofrequency signal stream may have a frequency range of between about 0.5 GHz and about 5 GHz). It would have been obvious to modify Reznack in view of Tomich and Sai to include evaluating data generated from the stepped frequency scanning across the first frequency range comprises identifying an increase in magnitude of received RF energy at wavelengths that correspond to known resonant wavelengths of a weapon because it would help identify a weapon that has been buried under ground.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznack in view of Tomich and Sai as applied to claim 5 above, and further in view of Collins (US  3879661). Collins teaches each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale (col 12, lines Reznack in view of Tomich and Sai to include each frequency-specific digital frequency control signal is an N-bit binary value that corresponds to a digitally addressable frequency in a range scale because it is merely a substitution of a well-known type of control signal to output a stepped frequency radar signals with no new or unexpected results in the transmitted stepped frequency signal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648